Case 1:19-cv-11226-JMF-RWL Document 51 Filed 12/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

XxX
V.B., on behalf of herself and her child, A.B.,
Plaintiffs, :
: 19-CV-11226 (JMF) (RWL)
-v- :
: ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, :
et al., :
Defendants. :
XxX

 

JESSE M. FURMAN, United States District Judge:

In light of Magistrate Judge Lehrburger’s recent Order granting the parties’ request for
extensions to the deadlines for fact and expert discovery, ECF No. 50, the pretrial conference —
currently scheduled for January 6, 2021 — is hereby RESCHEDULED to March 31, 2021 at
3:00 p.m. The Court’s previous Order at ECF No. 48 is hereby VACATED (although the Clerk
of Court need not remove it from ECF).

SO ORDERED. CO) ;
Dated: December 23, 2020

New York, New York SSE MY FURMAN
ited States District Judge
